Citation Nr: 9924429	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for loss of vision in the right eye due to 
laser surgery by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's loss of vision in the right eye and any treatment 
or surgery at a VA medical facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for loss of vision in the 
right eye due to laser surgery by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim for compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See generally Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, a May 1994 VA treatment record indicates that 
the veteran's reported decrease in right eye vision was 
secondary to age-related macular degeneration (AMD).  
Subsequent VA treatment records reflect that the veteran's 
right eye laser surgery was performed in May 1994.  Treatment 
records from October 1994 and April 1995 indicate a choroidal 
neovascular membrane (CNVM) of the right eye.  An October 
1995 treatment record contains an impression of 
"[r]ecurrence around laser OD CNVM,"  but this record 
contains no further notations suggesting that the CNVM was, 
in fact, secondary to the laser surgery of the right eye.  
The report of a November 1995 VA examination contains 
diagnoses of a central neovascular membrane of the right eye, 
cataracts, and an absent visual field of the right eye; the 
examiner noted that the expected visual field should be a 
dense absolute central scotoma with a normal peripheral field 
and that "[t]here is no eye condition in the patient to 
explain the absence of visual field of the right eye."  A 
March 1997 VA treatment record indicates that the veteran's 
AMD was stable.

In a November 1997 opinion letter, a VA doctor described the 
findings from the veteran's medical records, particularly 
those indicating the presence of a CNVM, and concluded that 
"this patient's right eye disability worsened on account of 
the natural progression of the disease."

Overall, there is no competent medical evidence of record 
showing a nexus between the veteran's current loss of vision 
in the right eye and any treatment or surgery at a VA 
facility.  Indeed, the only evidence of record suggesting a 
nexus between such a disorder and VA treatment or surgery is 
the veteran's lay opinion that he incurred additional 
disability as a result of VA surgery, as indicated in his 
testimony from his April 1997 VA hearing.  However, the Board 
observes that the veteran has not been shown to possess the 
requisite medical expertise to render either a diagnosis or 
an opinion regarding causation.  See Grottveit v. Brown, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for loss of vision in the right eye is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board recognizes that this claim is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on its merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
United States Court of Appeals for Veterans Claims has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

During his April 1997 VA hearing, the veteran reported 
treatment for his right eye disorder from several doctors.  
The Board observes that the RO has obtained the records of VA 
treatment of the veteran but has not obtained any potentially 
available private treatment records.  In this regard, the 
Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application when the VA is 
aware of the existence of relevant evidence.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current disability and surgery or treatment at a 
VA facility.


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for loss of vision in the right eye due to laser 
surgery by the VA is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

